DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 12 is objected to because it does not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the lower edge” in line 3, which lacks proper antecedent basis in the claims.  Correction is suggested to “a lower edge”.
Claim 10 recites “the intake” in line 1, which lacks proper antecedent basis in the claims.  Please note that if “the intake” is amended to “the intake opening”, claims 10 and 11 will be identical.  Thus, it is suggested to cancel claim 10 as a substantial duplicate of proper claim 11.
Claim 12 recites “the surrounding environment” in the last line, which lacks proper antecedent basis in the claims.  Correction is suggested to “a surrounding environment”.
Claim 13 recites “a first portion of the rotary motion” in lines 13-14 and in line 16.  These do not appear to be the same limitation.  Correction is suggested to “a second portion of the rotary motion” in line 16.
Claim 18 recites “the second lower edge” in line 2, which lacks proper antecedent basis in the claims.  Correction is suggested to “a second lower edge”.
Claim 18 recites “the lower edge” in line 3, which lacks proper antecedent basis in the claims.  Correction is suggested to “a lower edge”.
Claim 21 recites “the surrounding environment” in the last line, which lacks proper antecedent basis in the claims.  Correction is suggested to “a surrounding environment”.
Allowable Subject Matter
Claims 1-7, 9, and 11 are allowable.
Claims 8, 10, and 12-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652